Citation Nr: 1403925	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In September 2012, the Veteran testified before the undersigned in a video hearing, and a transcript of that hearing has been associated with the Veteran's claims file.   

The issue of entitlement to a service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

PTSD is shown to have developed as a result of the Veteran's active service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has PTSD as a result of active service.  The Veteran has reported that he was exposed to multiple mortar attacks on the camp to which he was assigned during his active service in Vietnam.  The Veteran's service records indicate that he was stationed in Vietnam and his claimed stressors have been verified.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

The record shows that the Veteran has had numerous mental healthcare visits to the VA Medical Center (VAMC) and the Vet Center between 1999 and 2012.  His treating psychologist has diagnosed the Veteran with PTSD repeatedly, confirming that the Veteran meets the requisite DSM-IV diagnostic criteria for PTSD.  In contrast, the October 2011 VA examiner stated that the Veteran did not meet the DSM-IV criteria and did not have PTSD because the Veteran did not exhibit avoidance symptoms.  

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are medical opinions from two sources in this case.  A VA examiner provided an opinion in October 2011stating that the Veteran did not have PTSD.  The Board finds that the VA examiner's opinion regarding the Veteran's diagnosis has low probative value, as the examiner did not adequately account for the Veteran's extensive medical treatment records, which clearly showed that the Veteran exhibited avoidance symptoms.  Additionally, the examiner did not account for the Veteran's already-existing diagnosis of PTSD of offer any rationale to explain the ongoing treatment for and diagnosis of PTSD, despite that examiner's finding that a diagnosis of PTSD was not warranted.  The Board finds that the examiner's opinion is not as persuasive as the ongoing treatment reports which show that the criteria for a diagnosis of PTSD pursuant to DSM-IV are met.

The extensive mental health treatment records date from 1999 to 2011.  The Veteran's treating psychologist indicated on many occasions that the Veteran had PTSD which was related to active service and experiences in Vietnam.  The Board finds the VA treatment records which span over a decade of mental health treatment more probative than the October 2011 VA examination, which the Veteran alleges lasted only about 10 minutes.  The VA treatment records are the most probative evidence of record and establish that the Veteran has PTSD that is etiologically related to, or the result of, an injury experienced during active service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


